Citation Nr: 0937703	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  09-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to November 
1945. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

In March 2009, the Board remanded these claims for further 
development.  The case has been returned to the Board.

The Board notes that in August 2009 the Veteran submitted 
additional service personnel records that are not duplicate 
of previously submitted service personnel records and that 
the Veteran has not waived agency of original jurisdiction 
(AOJ) consideration of such evidence pursuant to 38 C.F.R. 
§ 20.1304 (2008).  However, these records are not pertinent 
to the issues on appeal because, as explained below, the 
Board has conceded in-service noise exposure.  Therefore, a 
waiver of such evidence is unnecessary.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence indicates that the 
Veteran's currently diagnosed bilateral hearing loss is not 
related to in-service noise exposure or to any other incident 
of the Veteran's military service.

2.  The competent medical evidence indicates that the 
Veteran's currently diagnosed tinnitus is not related to in-
service noise exposure or to any other incident of the 
Veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.

In March 2009, the Board remanded the claims for a VA 
examination.  In June 2009, the Veteran underwent a VA 
examination.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and medical nexus 
opinion obtained in this case in June 2009 are more than 
adequate.  The report of the June 2009 VA audiological 
examination reflects that the examiner reviewed the Veteran's 
claims file, conducted an audiological examination, and 
provided thorough reasons and bases for the opinion rendered.  

In a September 2009 informal hearing presentation, the 
Veteran's representative notes that the Board in its March 
2009 remand noted that there was no 1945 separation 
examination.  The representative argues the June 2009 VA 
examination is inadequate because the examiner relied on a 
nonexistent separation examination showing whisper voice 
testing was 15/15.  The Board was mistaken in its March 2009 
remand in stating that there was no separation examination of 
record.  A thorough review of the Veteran's claims file shows 
that the Veteran's November 1945 separation examination in 
which whisper voice testing was 15/15 is of record.  The 
Board also notes that the representative in a February 2009 
informal hearing presentation reported the above-mentioned 
findings on the 1945 separation examination.  Therefore, the 
separation examination was of record at the time of the 
representative's review in February 2009.  In light of the 
existence of the separation examination, the VA examination 
is adequate.

Therefore, the Board finds that there has been compliance on 
the part of VA with the March 2009 Board remand.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his service connection claims in a 
letter sent in March 2007, which was specifically intended to 
address the requirements of the VCAA.  The VCAA letter 
informed the Veteran of the evidence necessary to establish 
service connection for hearing loss and tinnitus.  
Accordingly, the Veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims of service 
connection for bilateral hearing loss and tinnitus.

As for the evidence to be provided by the Veteran, in the 
March 2007 VCAA letter the RO asked the Veteran to identify 
and send relevant medical evidence.  In the VCAA letter, the 
RO provided the Veteran with VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.

Moreover, in the March 2007 VCAA letter, the Veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.  [A VA examination was conducted in 
June 2009.]

In the March 2007 VCAA letter, the Veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The Veteran was also told that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  

In the March 2007 VCAA letter, the RO informed the Veteran 
that he should submit any evidence in his possession relevant 
to his claims, as follows: "If there is any other evidence or 
information that you think will support your claim, please 
let us know. If you have any evidence in your possession that 
pertains to your claim, please send it to us."  See the March 
5, 2007 VCAA letter, page 3.  The VCAA letter thus complied 
with the "give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b)(1) because the letter 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 (Apr. 30, 
2008) (codified at 38 C.F.R. § 3.159 (2008)).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, and element (2), 
existence of a disability, are not at issue.  The claims were 
denied based on element (3), relationship of such disability 
to the Veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to these crucial elements regarding these 
claims.  Also, the RO specifically addressed elements (4) and 
(5) in the March 2007 letter.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes the Veteran's service 
treatment records, his service personnel records, VA 
treatment records, and a report of a VA examination, which 
will be described below.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.

As discussed above in the Stegall section, the Board has 
discussed the adequacy of the June 2009 VA examination.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of a 
representative, and he has not requested a hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993); Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

However, the Court has held that 38 U.S.C.A. § 1154(b) can be 
used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those in-service events.  
See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the Veteran currently has a 
bilateral hearing loss as defined by VA.  The report of the 
June 2009 VA audiological examination shows that the auditory 
thresholds in all relevant Hertz in both ears are at least 40 
decibels.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

Concerning in-service disease, a review of service treatment 
records reveals no evidence of hearing loss disability as 
defined by VA in either ear.  In particular, the reports of 
the June 1943 entrance examination and November 1945 physical 
examinations were pertinently negative.  The Board observes 
in this connection, however, that no standard audiology 
testing was performed during those physical examinations; 
instead, a "whispered voice" test and "spoken voice" test 
were administered, which reportedly showed 15/15 in each ear.

Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-
year presumptive period after separation from service.  
Hearing loss was initially noted in March 2007 by a VA 
audiologist, over six decades after service.  Accordingly, 
Hickson element (2) is not met with respect to disease.

With respect to in-service incurrence of injury, the Veteran 
has asserted that he had hazardous noise exposure in service 
from serving on a gun crew and as a mechanic.  The Veteran's 
service personnel records and DD Form 214 show that he had 
served as an armed guard on ships and that the he attended 
gunnery school.  In-service incurrence of injury, that is to 
say hazardous noise exposure, has been shown to be sufficient 
to satisfy Hickson element (2).

The Board notes that in an addendum to a November 2008 VA 
Form 9 and in a January 2009 VA Form 646, the Veteran and his 
representative, respectively, argue that 38 U.S.C.A. 
§ 1154(b) is applicable.  However, the Veteran's service 
personnel records and his DD Form 214 do not indicate that he 
was in combat.  Moreover, at the June 2009 VA examination, 
the Veteran reported that his ship was in a war zone but not 
in active combat.  Therefore, 38 U.S.C.A. § 1154(b) is not 
applicable.  In any event, the presumption of in-service 
noise exposure pursuant to 38 U.S.C.A. § 1154 is unnecessary 
because the Board has determined that the Veteran had in-
service noise exposure.  In addition, the Board notes that 
the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) do not presumptively establish service connection 
for a combat veteran or provide medical nexus evidence; 
rather, they relax the evidentiary requirements for 
determining what happened in service.  See Libertine and 
Kessel, both supra.

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  

There is of record one competent nexus opinion, the report 
of the June 2009 VA audiological examination.  That opinion 
was not favorable to the Veteran's claim.  The June 2009 
examiner opined, based on the Veteran's reported hearing 
loss symptomatology, that it is less likely as not that the 
acoustic trauma in the military is the cause of the 
Veteran's current hearing loss.  The examiner noted that 
hearing was assessed at both entry into and separation from 
service using the whisper voice test and that this test is 
not a valid assessment of ear specific or frequency specific 
hearing loss.  The examiner indicated that, therefore, a 
hearing loss at entry or discharge cannot be ruled out.  The 
examiner noted that the Veteran worked as a fireman after 
service and that he had been exposed to sirens and alarms 
for 32 years.  The examiner added that the Veteran stated 
that the first noticed his hearing loss 25 years ago, which 
was over 35 years after leaving military service.    

The Board observes that this opinion appears to be congruent 
with the evidence of record.  As set out above, the Veteran's 
separation physical examination shows normal hearing, and 
there is no evidence of a diagnosis of hearing loss for over 
six decades after service.

The Veteran has submitted a medical treatise regarding a 
relationship between hearing loss and noise exposure.  
Medical treatise information which is general or inconclusive 
is insufficient to support a claim.  See Sacks v. West, 11 
Vet. App. 314 (1998).  A medical treatise, textbook, or 
article must provide more than speculative, generic 
statements.  Rather, it must discuss medical relationships 
with a degree of certainty for the facts of a specific case.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Here, the treatise indicates that hearing loss may result 
from a single, extreme noise exposure, such as a gunshot or 
explosion, or that it may develop over time from chronic 
exposure to noise.  This treatise in no way pertains to the 
Veteran's specific circumstances.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (medical treatises which are speculative, 
general or inconclusive in nature cannot support a claim).  
This information is not competent medical nexus evidence.    

The only other evidence which purports to relate the 
Veteran's bilateral hearing loss to events in service comes 
from the statements of the Veteran himself.  It is now well 
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  The Veteran's 
statements concerning the etiology of his hearing loss carry 
no weight of probative value.

The Veteran has been afforded ample opportunity to furnish 
medical nexus evidence to VA.  He did not do so.  See 
38 U.S.C.A. § 5107(a).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent).  Such evidence is lacking in this 
case.  

In this case, the Veteran does not contend that his hearing 
loss began in active service.  In fact, the Veteran  reported 
at the June 2009 VA examination that he first had hearing 
loss symptomatology about 35 years after active service.  

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
bilateral hearing loss.  Element (3) has not been met and the 
service connection claim fails on this basis. 

In summary, in the absence of the required third Hickson 
element, medical nexus, a preponderance of the evidence is 
against the claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Analysis

With respect to Hickson element (1), current disability, the 
report of the June 2009 VA examination reflects a diagnosis 
of tinnitus.  The Board finds that element (1) is satisfied.

With respect to element (2),  a review of service treatment 
records does not reveal a diagnosis of tinnitus.  
Accordingly, Hickson element (2) is not met with respect to 
disease.  Turning to an in-service injury, as noted above, 
the Board finds that the Veteran was exposed to hazardous 
noise in service.  Hickson element (2) is arguably satisfied. 

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  There is of record 
one competent nexus opinion, the report of the June 2009 VA 
audiological examination.  The June 2009 examiner opined, 
based on the Veteran's reporting hearing loss symptomatology, 
that it is less likely as not that the acoustic trauma in the 
military is the cause of the Veteran's current tinnitus.  The 
examiner noted that the Veteran worked as a fireman after 
service and that he had been exposed to sirens and alarms for 
32 years. the Veteran's tinnitus was not caused by or the 
result of military noise exposure.

The Board observes that this opinion appears to be congruent 
with the evidence of record.  As set out above, the Veteran's 
separation physical examination shows no complaints of 
tinnitus, and there is no evidence of a diagnosis of tinnitus 
for over six decades after service.

The only other evidence which purports to relate the 
Veteran's tinnitus to events in service comes from the 
statements of the Veteran himself.  His statements concerning 
the etiology of his tinnitus carry no weight of probative 
value. See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1).

The Veteran has been afforded ample opportunity to furnish 
medical nexus evidence to VA.  He did not do so.  See 
38 U.S.C.A. § 5107(a).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth, supra.  Such evidence is 
lacking in this case.  In this case, the Veteran reported to 
the June 2009 VA examiner that it is likely that his tinnitus 
began in service, but that he was not certain.  The June 2009 
VA examiner clearly considered and discounted the Veteran's 
report of tinnitus likely beginning in service.  Thus, the 
weight of the evidence shows that tinnitus did not exist for 
many years after service. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition).  

In short, the Board finds that supporting medical evidence is 
lacking.  Continuity of symptomatology has not been 
demonstrated.

For the reasons stated above, Hickson element (3), medical 
nexus, has not been satisfied, and the Veteran's claim fails 
on that basis.

In summary, in the absence of the required third Hickson 
element, medical nexus, a preponderance of the evidence is 
against the claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


